

117 HRES 390 IH: Supporting the goals and ideals of National Nurses Week, to be observed from May 6 through May 12, 2021.
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 390IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Ms. Johnson of Texas (for herself, Mr. Joyce of Ohio, Ms. Bonamici, Mr. Fitzpatrick, Ms. Barragán, Mr. Rodney Davis of Illinois, Mrs. Axne, Mr. McKinley, Mr. Suozzi, Mrs. Beatty, Mr. Blumenauer, Ms. Norton, Mr. Cohen, Mrs. Napolitano, Ms. Roybal-Allard, Mr. Takano, Mr. Pocan, Mr. Vela, Mr. Lynch, Mr. Carson, Mr. San Nicolas, Ms. Schakowsky, and Mr. Price of North Carolina) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of National Nurses Week, to be observed from May 6 through May 12, 2021.Whereas, beginning in 1991, National Nurses Week is celebrated annually from May 6, also known as National Recognition Day for Nurses, through May 12, the birthday of Florence Nightingale, the founder of modern nursing;Whereas National Nurses Week is a time of year to reflect on the important contributions that nurses make to provide safe, high-quality health care;Whereas nurses serve on the front lines, risking their lives treating the injured and sick during wartime, natural disasters, and public health emergencies, including the COVID–19 pandemic;Whereas nurses are known to be patient advocates, acting to protect the lives of individuals under their care;Whereas nurses represent the largest single component of the health care profession, with an estimated population of more than 4,000,000 registered nurses in the United States;Whereas nurses are leading in the delivery of quality care in a transformed health care system that improves patient outcomes and safety;Whereas the Future of Nursing report of the Institute of Medicine has called for the nursing profession to meet the call for leadership in a team-based delivery model;Whereas when nurse staffing levels increase, the risk of patient complications and lengthy hospital stays decreases, resulting in cost savings;Whereas nurses are experienced researchers, and the work of nurses encompasses a wide scope of scientific inquiry, including clinical research, health systems and outcomes research, and nursing education research;Whereas nurses provide care that is sensitive to the cultures and customs of individuals across the United States;Whereas nurses are well-positioned to provide leadership to eliminate health care disparities that exist in the United States;Whereas nurses are the cornerstone of the public health infrastructure, promoting healthy lifestyles and educating communities on disease prevention and health promotion;Whereas nurses help inform and educate, and work closely with, legislators to improve—(1)the education, retention, recruitment, and practice of all nurses; and (2)the health and safety of the patients for whom the nurses care;Whereas there is a need—(1)to strengthen nursing workforce development programs at all levels, including the number of doctorally prepared faculty members; and(2)to provide education to the nurse research scientists who can develop new nursing care models to improve the health status of the diverse population of the United States;Whereas nurses touch the lives of the people of the United States through every stage of life; andWhereas nursing has been voted the most honest and ethical profession in the United States: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Nurses Week, as founded by the American Nurses Association;(2)recognizes the significant contributions of nurses to the health care system in the United States; and(3)encourages the people of the United States to observe National Nurses Week with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of nurses to the everyday lives of patients.